Title: To James Madison from James Monroe, 26 May 1805
From: Monroe, James
To: Madison, James


Dear Sir
Madrid May 26. 1805.
I enclose you a copy of a private journal which I have kept of the affair with this government, which connected with the letter from Bordeaux, of which I send you a more correct copy, gives a history of the whole transaction. I am well convincd that the affair at Paris had no other object than a financial one, and that success was expected from immediate accomodation, or the fear of danger on se[e]ing that France supported Spain. I consider the whole as a manuvre addressed to the known view of our govt. for peace œconomy &ce. But I think that commanding as we do the gulph of Mexico by the purchase of Louisiana, with the imposing attitude it gives us, over Fr<anc>e & Spain will terminate the business as soon as our firmness is seen. After ceding to us Louisiana it is not likely that the greater object in it will be destroyed by pushing this business to an extreme. The contrary however may be the case. The parties may contemplate other objects, in which case firmness is more necessary. The more decisive, broader & stronger the ground we take the better the effect to prevent mischief, and to command in future negotiation. I send you a copy of a letter to Genl. Beurnonville, wh. he has sent to his government & may produce some effect. I gave him also a copy of my address to the king. If our conduct is approved in the propositions last made that saves the honor of France. The rejection of them leaves us perfectly at liberty to act afterwards as we please. They understand the science of pushing things to the last point, & accomodating them: they are at it daily with many powers; and have no more feeling in the business than wood or marble. If they could squeese us like a spunge it wod. be well. To appear to be our great patron &ce and get our councils & money into their hands would suit them well. The letters of Mr. Talleyrand in reply to mine &ca are indecent.
It is my earnest wish to return to the UStates as soon as I arrive at London, that is after staying there a few weeks in which time, I may talk with the govt., observing suitable reserve on this business; and may also sound it, as also some members of the opposition, who in case of a change may come in, as to their views of the future policy of G. B. towards us. My own opinion is that we may get thro this business without changing especially by treaty our political relations. In any event politically considered I do not that my passing thro’ London, & then to the UStates, after the result here wod. produce a bad effect, either at Paris or London. My own affairs require indisp<ens>ably my personal presence & attention. Consider how short the notice was on wh. I sailed & the state in which I left them. In case of decisive measures I shod wish a command in the army but am willing to act either in that line or in Europe or intirely to withdraw. The military trust is all important & ought to be in the hands of persons sound in principle &c. I must in what I do hereafter consult the happiness & interest of my family, and therefore can say nothing but in a general view of my own personal services. So far as depends on me I am willing to act in any line in which the President yrself & other friends may wish me. Perhaps I had better leave London as it were on a leave of absence, as Mr. Erving will be able to take charge of Matters pr. interim till I return or some other person takes my place. The effect might be salutary in some views, and the decision as to me be made when I see you.
Genl. Armstrong does not expect that any propositions will be made as I pass thro’ Paris & it is probable none will, but there may be. If there are they will be attended to.
Mr. James Bankhead, a relative of mine from Westmoreland, a worthy, industrious, & sensible young man has acted as Secrey in this business. He has performed much labor. He followed after me from London, & arrived a few weeks after me. He will be happy to obtain some decent consulate under the govt., in France or Holland or Spain. He returns with me to London. The President will I presume allow him the pay of Secry. & his expences. The expence attending this affair has unavoidably been heavy but perhaps not more so than you will expect. We have had to send to Paris, to send by express to Bankers at Madrid all our letters & receive at Aranjuez those, from Madrid in the same mode, which has kept a courier always passing between those places; we took lodgings in a hotel there at first in expectation the business wod. not last long, & thus kept them to the end in that expectation—ourselves, servants, secry. interpreter, or rather translator, & Captn. Dulton who acted as above for us, living there cod. not avoid expence. But all this will be less than you would expect. It shall be settled in London or on my arrival in the UStates.
I have repeatedly mentioned the reasons why Mr. Pinckney continued to act with me, so that I need not repeat them here. He is most firmly attached to his country, its free govt., and those who administer it. He is independant of foreign influence, engages in no projects of a personal nature, & now remains here by my advice & at my request.
With respect to our old friend at Paris, I do not think that he had any improper views in what occurr’d there: his conduct at least may be accounted for on other principles, and it is best so to consider it, or indeed to say nothing abt. it.
We altered the exn. of the boundaries of Louisiana so as to insist positively on the Rio Bravo, according to the enclosed. Shod. the affr. be published that alteration shod. be made. I have only room to add my best regards to yrself & Lady. Most sincy yrs
Jas Monroe

My family I expect have given over all hopes of ever seeing me again but I set out in an hour.

